United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            June 4, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                             No. 02-40924
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MIGUEL ANGEL ALFARO-LOPEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-1280-ALL
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Miguel Angel Alfaro-Lopez (“Alfaro”) appeals the sentence

imposed following his guilty plea conviction for illegal reentry

into the United States after deportation following the commission

of an aggravated felony.    He argues that the district court erred

by applying the 16-level enhancement for a prior conviction for a

crime of violence pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) on

the basis of his prior state felony convictions for battery on a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40924
                                 -2-

law enforcement officer.    Alfaro maintains that these convictions

were not aggravated felonies because he received a sentence of

less than one year confinement for each offense.    While Alfaro

concedes that the literal language of the guideline does not

require a prior conviction to be an aggravated felony to qualify

as a crime of violence, he contends that the clear intent of the

Sentencing Commission was for the crime of violence enhancement

not to apply to crimes that were not aggravated felonies.

     Because Alfaro did not raise this issue below, we review for

plain error.    See United States v. Hull, 160 F.3d 265, 271 (5th

Cir. 1998).    As Alfaro is raising an issue of apparent first

impression and the district court’s ruling was consistent with

the plain language of the guideline, the district court’s

application of the crime of violence enhancement was not plain

error.   See id. at 272 (extension of precedent cannot be the

basis of plain error).

     Alfaro additionally argues, for the first time on appeal,

that the sentence enhancing provisions contained in 8 U.S.C.

§§ 1326(b)(1) and 1326(b)(2) are unconstitutional.    Alfaro

concedes that this argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998), but asserts that the

decision has been cast into doubt by Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).    He seeks to preserve his argument for

further review.
                           No. 02-40924
                                -3-

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).   As Alfaro acknowledges, this court must follow

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”   Dabeit, 231 F.3d at 984 (internal

quotation marks and citation omitted).

     For the foregoing reasons, Alfaro’s sentence is AFFIRMED.